Order entered April 23, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00311-CV

    HOUSTON INTERNATIONAL INSURANCE GROUP, LTD., ET AL., Appellants

                                               V.

        NATIONSBUILDERS INSURANCE SERVICES, INC., ET AL., Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-06111

                                           ORDER
       The appellate record in this appeal is overdue. By letter dated April 21, 2014, court

reporter Vielica Dobbins informs us that she has not yet received from appellants a complete

designation of the portions of the proceedings to be included in the reporter’s record. We

construe the letter as a motion for extension of time to file the record and GRANT the motion.

We ORDER appellants to designate the necessary record no later than April 30, 2014 and

ORDER Ms. Dobbins to file the record no later than June 2, 2014. We further ORDER Dallas

County District Clerk Gary Fitzsimmons to file the clerk’s record no later than May 23, 2014.
       We DIRECT the Clerk of the Court to send copies of this order by electronic

transmission to (1) Ms. Dobbins; (2) the Honorable Dale Tillery, Presiding Judge of the 134th

Judicial District Court; (3) Mr. Fitzsimmons; and (4) the parties.




                                                     /s/     ELIZABETH LANG-MIERS
                                                             JUSTICE